DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
The drawings were received on 1/21/2021. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5-6, 8, and 13-14 are objected to because of the following informalities:
Claim 5 recites the limitation “the barrel” in line 2. There is insufficient antecedent basis for this limitation in the claim because a barrel of the handgun was not previously claimed.
Claim 6 recites the limitation “the at least one battery compartment” in line 1. There is insufficient antecedent basis for this limitation in the claim because a battery compartment was not previously claimed. Further regarding claim 6, the word “sized” in line 1 should instead say, for example, “adapted” or “configured”.
Claim 8 recites the limitation “the at least one sight adjustment mechanism” in line 1. There is insufficient antecedent basis for this limitation in the claim because a sight adjustment mechanism was not previously claimed.
Claim 13 recites the limitation “the light projection point means” in line 3. There is insufficient antecedent basis for this limitation in the claim. A light projection means was previously claimed but a light projection point means was not.
Regarding claim 14, the word “sized” in line 3 should instead say, for example, “adapted” or “configured”.
Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “slider” in claims 1 and 17 is used by the claim to mean “a slide of a handgun,” while the accepted meaning is “a component that slides.” The term is indefinite because the specification does not clearly redefine the term. It is the examiner’s belief that all instances of the word “slider” should instead say “slide” in order to remedy the issue.
Claim 6 recites the limitation “at least one CR2 battery” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the at least one CR2 battery 
Claim 14 recites the limitations “at least one battery” in line 3 and “at least one CR2 battery” in line 4. There is insufficient antecedent basis for these limitations in the claim. It is unclear whether the at least one battery and the at least one CR2 battery are the same as, or in addition to, each other and the previously claimed at least one battery means. For examination, it was assumed that applicant intended to claim that the at least one battery means is a CR2 battery.
Claims 2-5, 7-10, 12-13, and 15-17 are rejected for depending from an indefinite claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “upper mounting means”, “lens means”, “light projection means”, “light source means”, “electronics compartment means”, “at least one battery means”, “control electronics means”, and “side mounting means” in claim 11, “optic fiber means” in claim 13, “battery compartment means” in claim 14, “sight adjustment means” in claim 15, “user controls means” in claim 16, and “laser sight means” in claim 17.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 7-9, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crispin (US 9453706), herein ‘Crispin’.
Regarding claims 1 and 11, Crispin discloses a sight (20) for a handgun (24), the sight comprising:
an upper mounting portion (32, 36) configured to be mounted above an upper surface of a slide (22) of the handgun (Figs. 1-3), the upper mounting portion comprising a lens (40) and a light projection point (projecting portion of light source 44) configured to project light onto the lens (col. 3 lines 26-31);

an electronics compartment (34; Fig. 3) comprising a battery (74) and control electronics (82) for operating the light source; and
a side mounting portion (30; Fig. 3) extending between the upper mounting portion and the electronics compartment such that, when the upper mounting portion is mounted above the upper surface of the slide, the electronics compartment is located below the upper surface of the slide (Figs. 3 and 5).
Regarding claims 2 and 12, Crispin discloses wherein the light source is located in the upper mounting portion at the light projection point (Fig. 5), and wherein the light source projects light directly onto the lens (col. 3 lines 26-31).
Regarding claim 3, Crispin discloses wiring that extends from the control electronics to the light source (Figs. 5-6; col. 4 line 57 – col. 5 line 8; inherently, some form of electrical connection between the light source 44 and the control electronics 82 is required in order for the control electronics 82 to control the light source 44 as described).
Regarding claims 7-8 and 15, Crispin discloses a sight adjustment mechanism (56) located in the side mounting portion (Fig. 3) for adjusting at least one of windage and elevation (col. 4 lines 31-43).
Regarding claims 9 and 16, Crispin discloses user controls (76, 80; col. 5 lines 9-41) located on an external face of the electronics compartment (Figs. 3-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888), herein ‘Kay’, and further in view of Audet (US 3833799), herein ‘Audet’.
Regarding claims 1 and 11, Kay discloses a sight (T) for a handgun (126), the sight comprising:
an upper mounting portion (6, 14) configured to be mounted above an upper surface of a slide (128) of the handgun (Figs. 16, 19), the upper mounting portion comprising a lens (22) and a 
a light source (36);
an electronics compartment (Fig. 14) comprising a battery (46) and control electronics (100) for operating the light source; and
a side mounting portion (4) extending down from the upper mounting portion (Fig. 16).
Kay does not expressly teach wherein the side mounting portion extends between the upper mounting portion and the electronics compartment such that the electronics compartment is located below the upper surface of the slide when the upper mounting portion is mounted above the upper surface of the slide.
Audet teaches a gun sight system (10, 10a) comprising an upper mounting portion (22, 22a) comprising a light source (18, 20, 20a) mounted above an upper surface of a barrel (32, 32a) of a firearm (34, 34a), an electronics compartment (14) comprising a battery (50) and control electronics (Fig. 4), and a side mounting portion (26, 26a, 40) between the upper mounting portion and the electronics compartment (Figs. 2 and 5) such that the electronics compartment is located below the barrel of the handgun (Figs. 2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electronics compartment of Kay to be located below the barrel (and thus the slide) of the handgun as taught by Audet since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 2 and 12, the modified Kay discloses wherein the light source is located in the upper mounting portion at the light projection point, and wherein the light source projects light directly onto the lens (Figs. 1 and 5; col. 3 lines 68 – col. 4 line 3). 
Regarding claim 3, Audet, as applied above, discloses wiring (16) that extends from the control electronics to the light source (Figs. 2-3 and 5-6).
Regarding claim 5, Audet, as applied above, discloses wherein the electronics compartment comprises a lower mounting portion (24) that is located below a barrel (32) of the handgun when the upper mounting portion is mounted above the upper surface of the slide (Figs. 2 and 5), and wherein the battery is located in a battery compartment within the lower mounting portion (Figs. 2 and 5). 
Regarding claims 7-8 and 15, the modified Kay discloses a sight adjustment mechanism (74) located in the side mounting portion (Fig. 5) for adjusting at least one of windage and elevation (col. 4 lines 32-46). 
Regarding claims 9 and 16, Audet, as applied above, discloses user controls (28) located on an external face of the electronics compartment (Figs. 2-3 and 5-6).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888) in view of Audet (US 3833799) as applied to claims 1 and 11 above, respectively, and further in view of Noskowicz (US 2018/0372448), herein ‘Noskowicz’.
Regarding claims 4 and 13, the modified Kay does not expressly teach wherein the light source is located in the electronics compartment and wherein one or more optic fibers extend from the light source to the light projection point.
Noskowicz teaches a sight (108) positioned above a slide (1106) of a handgun (1105), wherein a light source (107) is located below the slide of the handgun (Figs. 11-12), and wherein a fiber optic cable (1102) comprising a light input end (1101) and a light output end (1103) is positioned to receive light from the light source (107) at the light input end (1101) and transmit the light to the light output end (1103) to transmit the light to the sight (108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light source of the modified Kay to be located in the electronics compartment and communicating with the light projection point via a fiber optic cable .
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888) in view of Audet (US 3833799) as applied to claims 1 and 11 above, respectively, and further in view of Harrison et al. (US 10378856), herein ‘Harrison’.
Regarding claims 6 and 14, Audet, as applied above, discloses wherein the battery (50) is in a battery compartment (Figs. 2 and 5) located below a barrel (32) of the handgun when the electronics compartment is located below the upper surface of the slide of the handgun (Figs. 2 and 5), but does not expressly teach wherein the battery is a CR2 battery.
Harrison teaches sight device (100) adapted for attachment to a weapon (190), wherein the device (100) includes a battery compartment (130) adapted to receive a power source (131) which may be CR2 batteries (col. 8 lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the battery of the modified Kay to be a CR2 battery as taught by Harrison in order to obtain the advantages known in the art of a CR2 battery over other batteries.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 5369888) in view of Audet (US 3833799) as applied to claims 1 and 11 above, respectively, and further in view of Jiminez et al. (US 2014/0157644), herein ‘Jiminez’.
Regarding claims 10 and 17, the modified Kay does not expressly teach a laser sight mounted within the electronics compartment.
Jiminez teaches a handgun (21) with a sight mounted thereto (Figs. 6-9), the sight comprising a telescopic sight (35) mounted above a slide of the handgun (Figs. 6-9) and a laser sight (49) mounted below the barrel of the handgun (Figs. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sight of the modified Kay to include a laser sight as taught .
Conclusion
Claims 1-17 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641